DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15263506, filed 9/13/16, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it properly constitutes a continuation-in-part of the prior application. Applicant’s claim to the benefit of the filing date of the prior application under 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/8/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I drawn to Figures 1-7 in the reply filed on 8/27/21 is acknowledged.
Applicant asserts in the response that claims 1-5 and 7 are generic; however, the Restriction/Election requirement indicates that claims 1, 3, 5, and 7 are the only claims drawn to Species I. Claim 2 requires a removable tray, which is only present in Species 
Claims 2, 4, and 6 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/21. 
Drawings
The drawings were received on 11/8/18.  These drawings are objected to.
The drawings are objected to because Figures 1-17 each comprises lines, numbers, and/or letter which are blurry and therefore not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined with the weight of all lines and letters being heavy enough to permit adequate reproduction as required by 37 C.F.R. 1.84 (l). The reference numbers are not black, they are gray and handwritten making them hard to decipher. 
The drawings are objected to because Figures 3-17 are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figure 5 is objected to because the disclosure indicates this is a cross-sectional view across 5-5 in Figure 3 [0016]; however, Figure 3 does not have the comb illustrated making it unclear why the comb is only present in the cross-sectional view. Clarification or correction is requested.  

Figures 9-15 and 17 are objected to under 37 C.F.R. 1.84(b)(1) because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In the instant case, the subject matter can be illustrated with black and white line drawings and a black and white photograph or photocopy is not the only practicable medium for illustrating the claimed invention; additionally, the photographs provided are not of sufficient quality to allow all details in the photographs to be reproducible in the printed patent. Therefore, the black and white photographs must be replaced with black and white line drawings. 
	Figures 1-3, 5-7, and 16 is/are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The striation lines in Figures 1-3 and 5-7 are confusing because these lines are typically used to delineate a mirror and no mirror is disclosed for this device. Clarification or correction is requested.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 7: each of these claims recites “a cavity formed within the base portion, the front side portion, the back side portion, the top side portion, and the bottom side portion of the container”; however, no such singular cavity appears to be present in the elected Species of Figures 1-7.  Each of these claims also recites “a tray disposed within the cavity” in the last clause; however, no such tray appears to be present in the elected species of Figures 1-7. Therefore the claims are not enabled by applicant’s disclosure because no such cavity or tray appears to be present in the elected species. 
Claim 5: recites “a handle”; however, this feature is not discussed in combination with the elected species of Figures 1-7, such that applicant’s disclosure is not enabling for this feature to be present in the claims drawn to the elected species.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7: each of these claims recites “a tray…for use in storing a hair product and the hair product is in a form selected from the group consisting of a viscous emulsion…”; however, these claims only functionally recite this “hair product” so it is unclear why applicant is attempting to add positive limitations to the “hair product” when the hair product itself is not positively claimed. Is applicant attempting to claim the hair product or not? Each of these claims recites “a cavity formed within the base portion, the front side portion, the back side portion, the top side portion, and the bottom side portion of the container”; however, no such singular cavity appears to be present in the elected Species of Figures 1-7 making it unclear where these “portions” are and what the metes and bounds of the claims are.  Each of these claims also recites “a tray disposed within the cavity” in the last clause; however, no such tray appears to be present in the elected species of Figures 1-7 making it unclear what part of the device illustrated in Figures 1-7 is supposed to be this tray and making the metes and bounds of the claims unclear. Clarification or correction is requested.   
Claim 5: recites “a handle”; however, this feature is not discussed in combination with the elected species of Figures 1-7, making the metes and bounds of the claims unclear. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampl (US 2117671).
Regarding the claimed invention being “a hair product carrying case” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Lampl was considered capable of performing the cited intended use since it is disclosed to hold creams (Page 2, 30-35).
	Claims 1, 3, and 7: Lampl discloses a case (1+2) comprising: a container (1) having a base portion (see annotations), a front side portion (see annotations), a back side portion (see annotations), a top side portion (see annotations), and a bottom side portion (see annotations) that all extend to an upper edge/lip that abuts the lid (2) when closed. Note that it is unclear what these “portions” are on the elected species because the disclosure is unclear, so as best understood Lampl discloses these limitations. The lid (2) is pivotally (3) engaged to the container (see Fig 2) via a hinge on the upper edge of the back side portion of the container. A series of cavities are formed within the base portion (1, see Figs 2, 7, & 11) and the cavities extend between the base portion, front side portion, back side portion, top side portion, and bottom side portion of the container, which as best understood is what applicant means by “a cavity formed within the base portion, front side portion, back side portion, top side portion, and bottom side portion”. A series of trays (20; Page 2, 30-35) are disposed within the cavity and are adapted for use in storing creams (Page 2, 30-35) so they could be used for storing a gel or viscous emulsion hair product if desired. A comb (17) is selectively secured within a slot (30) disposed on an exterior portion the front side portion of the container (see Figs 2, 4 & 10). 
Claim 5: Lampl discloses the case further comprising at least one handle (29) for helping to open the hinged door (27, see Fig 1) and a handle (33) at an end of the comb (see Figs 1 & 10). 

    PNG
    media_image1.png
    760
    765
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772